Title: To Thomas Jefferson from William Stephens Smith, 28 April 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
Grosvenor square April 28th. 1786.

John left yours of yesterday’s date with the order for 8 Guineas at my house this morning. I have not seen him and it shall be paid in the morning. I am apprehensive your calculations may yet fall short, should this wind continue in its station. Supposing it to have been impossible for you to have passed this morning, I dispatch this, to request you will draw on me for what you want, and I will with pleasure honor it at sight.
I have presented your Compliments in that Corner which you are pleased to express a partiality for. It was received in the usual Stile. A Circumstance has presented itself since your departure,  which I wish had started 24 hours sooner. It is relative to what I conversed with you on, at Paris in Novr. ulto. and on which a Gentleman from that Quarter of the World lately gave you some interesting intelligence. If I thought this wind would continue 48 Hours longer I would visit you, but I cannot commit the Subject to paper at present. Should a safe oppertunity offer soon I will give it. Accept of my thanks for the oppertunities afforded me of accompanying you. I have already protested against the term “trouble,” as you apply it, and shall always think the obligation on my side, when Mr. Jefferson puts it in my power to serve him. ¼ before 4 and we are seated as usual round the fire expecting the summons to dinner. The pleasure at it will be lessened by an apprehension that yours to-day will be rather solitary. Be so good as to excuse me to the Marquis Lafayette, and Mr. Short for not writing. You say a small one may be told sometimes, and if the intention is good the “recording Angel will drop a tear on the record and blot it out for ever.” The family desire to be particularly remember’d and to-morrow we’ll all pray for your happiness and safe arrival. I am Dr. Sir with great respect and esteem your Obliged friend and Humble Servt.,

W. S. Smith


Errata—to-morrow being Saturday for it read Sunday as the prayer will be put off untill then.

